DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks the Applicant filed 12/07/2021.
3. Claims 1-57 are pending and rejected, and claims 1, 20-21, 36 and 55 are independent. 
Response to Arguments
4. Applicant's arguments filed 12/07/2021 have been fully considered, please refer to discussions respectfully submitted below as the Examiner’s responses.
4.1. The objection made to claim 48 is hereby withdrawn as a necessity to the amendment made to the claim.
4.2. The Applicant argued that “”Grimes (or the other art of record considered individually or in the proposed combination) that teaches (expressly or inherently) or suggests that the number of actions may comprise at least one of "determining a credit rating for a set of entities for the set of matched transactions, or determining a rating for a commercial mortgage-backed security" as recited in originally filed dependent claim 45.””, the Examiner respectfully agreed with.

 In light of the amendments, the Examiner respectfully incorporated a new reference published to Fuchs for providing teaching to the two determining limitations.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claims 1-13, 16-30, 33-48 and 51-57 are rejected under 35 U.S.C. § 103 as being unpatentable over
Koperski et al.: "CLUSTER-BASED IDENTIFICATION OF NEWS STORIES", (U.S. Application Publication US 20120254188 A1, filed March 29, 2012 and published October 4, 2012, hereafter "Koperski”), in view of
Gordon et al.: "SYSTEM, METHOD, AND COMPUTER PROGRAM PRODUCT FOR DETERMINING WHETHER TO PROMPT AN ACTION BY A PLATFORM IN CONNECTION WITH A MOBILE DEVICE", (U.S. Application Publication US 20180032997 A1, filed October 9, 2013 and published February 1, 2018, hereafter "Gordon”), and further in view of
GRIMES et al.: "Offer Management System and Methods for Targeted Marketing Offer Delivery System", (U.S. Application Publication US 20100106568 A1, filed June 17, 2009, and published April 29, 2010, hereafter "GRIMES”) and 
Fuchs et al.: "Offer Management System and Methods for Targeted Marketing Offer Delivery System", (U.S. Application Publication US 20100106568 A1, filed June 17, 2009, and published April 29, 2010, hereafter "Fuchs”).

As per claim 36, Koperski teaches a method for processing news items, the method comprising:
receiving, by a computer system, news items from a network (See Fig. 5 and 
identifying, by the computer system, relevant news items in the news items based on events in the news items that relate an ability for a set of operators to operate a set of properties (See [0037]-[0038], obtaining news items about or related to New York City and contained in a story, and as a result, the news story was deemed to be particularly relevant to New York City, and was thus selected by the CRS for display in the news items area 305. Here the news story being deemed particularly relevant to New York City and being thus selected by the CRS for display teaches CRS the operator, selecting the operation and display screen the property).
Concerning determining, by the computer system, a context for the events in the relevant news items, Koperski teaches a news story may be, include, or represent an event or occurrence, as described by a plurality of news items.  In other words, a news story comprises news items that each may include or represent an event or occurrence by description (See [0012]).
However, Koperski does not explicitly teach determining a context for the events in the relevant news items.
On the other hand, as an analogous art on accessing and responding to news content items, Gordon teaches determining a context for the events in the relevant news items (See Gordon: [0239], once a context is determined, one or more 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Gordon's teaching with Koperski reference because Gordon is dedicated to prompting user input in response to the receipt of a news indication as indicia is displayed for allowing the transaction to occur, Koperski is dedicated to identifying news stories by generating clusters of related content items (news articles), and the combined teaching would have enabled Koperski to utilize Gordon’s cluster-based content actions recommended by other members for grouping news articles with sufficient confidence on the clustering results.
Koperski in view of Gordon further teaches:
clustering, by the computer system, the relevant news items according to the events in the relevant news items into a set of clusters based on the events such that the relevant news items about the same events are grouped together in the set of clusters (See Gordon: [1688], content may be clustered according to what events are found in the history of each particular piece of content), 
wherein the same events are determined using the context for the events (See Gordon: [1521], in the context of the present description, a shared event refers to a calendar event which is associated with the user as well as one or more other individuals ).

However, GRIMES teaches matching, by the computer system, the events in the set of clusters to transactions for the set of properties for the events to form a set of matched transactions (See [0115]-[0116], offers are matched to consumers' offer-triggering events, such as a pattern or series of transactions that meet a certain set of segment dimensions; and a targeted consumer with the offers is directed to redeem a targeted marketing offer by making a redemption-qualifying purchase (RQP) using a payment mechanism.  Here the offers are interpreted the events, that are matching to consumers' offer-triggering events, such as a pattern or series of transactions is interpreted the transactions. The offers matched teaches the events in a set of cluster as the said matched for the RQP, the set of properties).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine GRIMES’ teaching with Koperski in view of Gordon reference because Gordon is dedicated to prompting user input in response to the receipt of a news indication as indicia is displayed for allowing the transaction to occur, Koperski is dedicated to identifying news stories by generating clusters of related content items (news articles), and GRIMES is dedicated to providing targeting marketing offers to consumers using financial services type online systems, and the combined 
Koperski in view of Gordon, and further in view of GRIMES further teaches: 
performing, by the computer system, a number of actions for the set of matched transactions (See GRIMES: [0115]-[0116], a targeted consumer with the offers is directed to redeem a targeted marketing offer by making a redemption-qualifying purchase (RQP) using a payment mechanism).
With respect to performing the actions for the set of matched transactions, Koperski in view of Gordon, and further in view of GRIMES does not explicitly teach wherein the number of actions comprises at least one of: determining a credit rating for a set of entities for the set of matched transactions, or determining a rating for a commercial mortgage-backed security.
However, concerning the performing the actions for the set of matched transactions, Fuchs teaches wherein the number of actions comprises at least one of: 
determining a credit rating for a set of entities for the set of matched transactions (See [0010] and [0027], use entity profiles that defines a valuation procedure to be used in determining a credit rating measure; and the credit rating check process may also take into account the type of transaction being performed in the sales order and also the total cost of the products ordered. The result of the credit rating check may, for or 
determining a rating for a commercial mortgage-backed security.
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Fuchs’ teaching with Koperski in view of Gordon and further in view of GRIMES reference because Gordon is dedicated to prompting user input in response to the receipt of a news indication as indicia is displayed for allowing the transaction to occur, Koperski is dedicated to identifying news stories by generating clusters of related content items (news articles), Fuchs is dedicated to using credit rating measures in the processing of electronic sales orders and GRIMES is dedicated to providing targeting marketing offers to consumers using financial services type online systems, and the combined teaching would have allowed Koperski in view of Gordon and further in view of GRIMES to perform dynamically generate clusters of related content items (news articles) for enabling news stories being identified dynamically in real time fashion.

As per claim 37, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36 further comprising:
storing, by the computer system, the news items in a news database (See Gordon: 

As per claim 38, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, 
wherein the news items are received from a subscription to a set of sources on the network (See Koperski: [0023], the content ingester 211 may also receive content from non-public or semi-public sources, including subscription-based information services, access-controlled social networks, and the like), 
wherein the subscription is based on topics of interest (See Gordon: [0322], upon interest by a viewer (or escalation based on defined criteria, etc.), additional related advertisements/content may be displayed. Upon further interest by the viewer (or escalation based on defined criteria, etc.), more additional related advertisements or content may be displayed; and Koperski: [0095], stories would be of little interest to a user looking at popular concepts and can otherwise be discovered through a direct search for content items).

As per claim 39, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein identifying, by the computer system, the 
identifying the news items mentioning using relevance filtering to remove the news items that do not relate the ability for the set of operators to operate the set of properties (See Gordon: [0498] and [0413], content may be filtered (e.g. removed from the saved files, etc.) based on time-sensitive ads and/or content (e.g. Lunch Specials for the next hour, etc.), off-location viewing preferences (e.g. user may set preferences of what types of ads and/or content to save if it/they cannot be viewed in the pertinent location, etc.), and/or any other type of settings and/or relevancy criteria; and filters 2148 may be applied to the appointment detail, including selecting to pull relevant information associated with the appointment 2150, show applicable reminders 2152, and/or filter criteria 2154. In one embodiment, the user may select a "filters" option on the calendar application and be presented with a user interface relating to the filters 2148).

As per claim 40, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 39, wherein the relevance filtering removes the news items that do not include at least one of a operators name for the set of operators, a weather type in the news items that relate to the ability of the set of operators to operate the set of properties, or an economic condition in the news items 

As per claim 41, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein determining, by the computer system, the context for the events in the relevant news items comprises:
determining at least one of an importance of a source of a news item or a location of an event (See Gordon: [0532], the price filter may include a general category "Items I can afford," and/or any other category whereby the ads and/or content may be filtered according to financial goals and/or a financial budget.). 

As per claim 42, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein clustering, by the computer system, the relevant news items according to the events in the relevant news items into the set of clusters based on the events such that the relevant news items about the same events are grouped together in the set of clusters, wherein the same events are determined 
grouping similar news items into the set of clusters according to the events using the context and semantic meanings for the relevant news items (See Gordon: [0327] and [1694], the contextual advertisement/content may depend on further criteria and the criteria which may be used to give further context for the contextual advertisement/content; and in the context of the present description, a cluster-based content action refers to an action which may be taken on, or with, a piece of content, said action being recommended by the fact that some or all other members of an associated cluster have said action in their content event history ), 
wherein similar news items having the context and the semantic meanings for a same event in the events are in a same cluster in the set of clusters (See Koperski: [0013], determine and store semantic information about content items, including identifying entities, relations, and/or categories that are referenced (e.g., named, described) by those content items. The semantic information may thus include identified identities, relations between identified entities, categories, or the like. The CRS then determines news stories by grouping news items that reference common keyterms, entities, categories or other concepts. The multiple content items of a story will typically each give an account of the story.).

As per claim 43, Koperski in view of Gordon, and further in view of GRIMES and 
wherein clustering, by the computer system, the relevant news items according to the events in the relevant news items into the set of clusters based on the events such that the relevant news items about the same events are grouped together in the set of clusters further (See GRIMES: [0143], TMOs (targeted marketing offers) as interpreted events are matched to OTEs transactions (offer triggering events, interpreted as transactions), such as groupings of transactions by a consumer, and such matches are stored in an OPS (offs placement system) database; and Koperski: [0091]-[0092], item describes a number of independent events or occurrence and merging the item with the cluster may include adding the item to a data structure or other type of record to create an association between the content item and the cluster), 
wherein the same events are determined using the context for the events comprises:
determining a representative news item for each cluster in the set of clusters (See Koperski: Page 19, claim 6, computing a cosine distance between a term vector that represents the one content item and a term vector that represents a content item of the candidate cluster).

As per claim 44, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein matching, by the computer system, the 
determining that an event in the set of clusters matches a transaction in the transactions when an event geolocation is within a threshold distance of a property geolocation (See Gordon: [1571], navigation data to a recorded address from the contact record, the current location of the contact obtained from a social geolocation service, the current record for the contact's address and/or present location, and the travel time and/or distance from the user's present location to the contact's present location).

As per claim 45, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein the number of transactions comprises at least one o comprises at least one of: 
determining a rating,
sending an email message with news items identifications of the set of matched transactions, or
displaying the set of matched transactions on a graphical user interface in a display system (See GRIMES: [0115], after each offer-qualifying transaction or other offer-triggering event has been matched with a respective offer or offers, the offers are displayed to consumers via each consumer's online financial institution portal. Thus, 

As per claim 46, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein performing, by the computer system, the number of actions for the set of matched transactions comprises:
displaying a map in a graphical user interface in a display system (See GRIMES: [0115], after each offer-qualifying transaction or other offer-triggering event has been matched with a respective offer or offers, the offers are displayed to consumers via each consumer's online financial institution portal. Thus, when a consumer logs in to his or her portal, he or she is presented with offers that are targeted to prior transactions or purchases made by the consumer); and
displaying graphical indicators in map locations on the map that correspond to transaction locations for the set of matched transactions (See GRIMES: [0115], after each offer-qualifying transaction or other offer-triggering event has been matched with a respective offer or offers, the offers are displayed to consumers via each consumer's online financial institution portal. Thus, when a consumer logs in to his or her portal, he or she is presented with offers that are targeted to prior transactions or purchases made by the consumer).


displaying graphical user interface links to the news items for the set of matched transactions in the graphical user interface (See Gordon: [0320], a user may choose to enable a map interface relating to the contextual ad/content so that when a deal is available, a map is displayed showing the contextual ad/content as well as contextual ad/content within a predetermined geographic boundary. In other embodiments, the user may dynamically select the geographic boundaries used by the map (e.g. the user may zoom in and/or out and the map will automatically adjust and repopulate the map with the appropriate contextual ad/content, etc.). The user may interact with the map by selecting a contextual ad/content as displayed on the map. In other embodiments, filters may be applied to the map to refine the displayed contextual ad/content. For example, in various embodiments, price, level of discount, recommendations, time to location, distance to location, rating, and/or any other criteria may be select to filter the displayed contextual ad/content.); and
displaying a set of graphical indictors graphically associating the news items with the set of matched transactions (See GRIMES: [0042], a process for injecting or merging matched offers into a display from an online portal, where FIG. 19A is a flowchart illustrating an embodiment of a generalized process for injecting or merging matched 

As per claim 48, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein at least one of: 
receiving the news items from the network (See Koperski: [0072], content recommendation system 510 interacts via the network 550 with content sources); 
identifying the relevant news items in the news items based on the events in the news items that relate the ability for the set of operators to operate the set of properties; 
determining the context for the events in the relevant news items; 
clustering the relevant news items according to the events in the relevant news items into the set of clusters based on the events such that the relevant news items about the same events are grouped together in the set of clusters, 
wherein the same events are determined using the context for the events; 
matching the events to the transactions for the set of properties for the events to form the set of matched transactions; or 
performing the number of actions for the set of matched transactions is 

As per claim 51, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein the transactions are selected from one of a commercial mortgage-backed security, a bond, a loan, a mortgage, or an investment product (See GRIMES: [0009], online financial services provided by financial institutions such as banks, credit unions, savings & loans, and brokerage institutions are becoming increasingly popular among consumers as a way to effectively manage their finances. Many people use such services to monitor their bank accounts and cash holdings, securities accounts, savings accounts, and so forth, and utilize financial-institution-provided online bill payment or check writing services).

As per claim 52, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein the news items are selected from at least one of a news article, a written news report, a video news story, a social media post, or an audio news story (See Koperski: [0012], organizing the content items it recommends by grouping content items obtained from different sources into a story. A story may be, include, or represent an event or occurrence, as described by a plurality of news items (e.g., text articles, video programs, audio clips) published or provided by 

As per claim 53, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein the set of properties is selected from at least one of a commercial property, a residential property, an industrial property, or a natural resource producing property (See Gordon: [0235], the request may be initiated automatically (e.g. by turning on the device, finishing a phone call, walking out of a building or from a site, etc.)).

As per claim 54, Koperski in view of Gordon, and further in view of GRIMES and Fuchs teaches the method of claim 36, wherein events in news items that relate the ability for the set of operators to operate the set of properties are selected from at least one of a store closing, a bankruptcy, a weather condition, an earthquake, a hurricane, a or an industry crisis (See Gordon: [0339], an action or event by an application (e.g. take photo, receive social networking update, receive email, add metatag to a document, etc.), an update of a natural condition (e.g. a weather update, etc.)).

As per claims 1-13 and 16-19, the claims recite an information processing system comprising a computer system (See Koperski:  [0079], one or more computer systems); and a news information processor in the computer system, wherein the news information processor (See Koperski:  [0079], the content recommendation system 510 may be implemented as a "native" executable running on the CPU 503, here the CPU reads on the processor) is configured to perform the steps of the methods as recited in claims 36-48 and 51-54, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Koperski in view of Gordon, and further in view of GRIMES and Fuchs.
Therefore claims 1-13 and 16-19 are rejected along the same rationale that rejected claims 36-48 and 51-54, respectively.

As per claims 21-30 and 33-35, the claims recite an information processing system comprising a computer system (See Koperski:  [0079], one or more computer systems); a news ingestion layer in the computer system, wherein the news ingestion layer is  [0023], the content ingester 211 is interpreted the ingestion layer)); and a relevance layer in the computer systems, wherein the relevance layer (See Koperski:  [0079], the content recommendation system 510 may be implemented as a "native" executable running on the CPU 503, here the CPU reads on the relevance layer in the computer systems) is configured to perform the steps of the methods as recited in claims 36, 39-47 and 51-53, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Koperski in view of Gordon, and further in view of GRIMES and Fuchs.
Therefore claims 21-30 and 33-35 are rejected along the same rationale that rejected claims 36, 39-47 and 51-53, respectively.

As per claims 55-57, the claims recite a computer program product for processing news items, the computer program product comprising a computer-readable storage media (See Koperski: [0082], executable or other machine-readable software instructions or structured data stored on a computer-readable medium); and program codes, stored on the computer-readable storage media, executable by a computer system to cause the computer system (See Koperski: [0082], enabling or configuring the computer-readable medium and/or one or more associated computing systems or devices to execute) to perform the steps of the methods as recited in claims 36 and 46-47, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable 
Therefore claims 55-57are rejected along the same rationale that rejected claims 36 and 46-47, respectively.

As per claim 20, the claim recites an information processing system comprising a computer system (See Koperski:  [0079], one or more computer systems); and a news information processor in the computer system, wherein the news information processor (See Koperski:  [0079], the content recommendation system 510 may be implemented as a "native" executable running on the CPU 503, here the CPU reads on the processor) is configured to perform the steps of the methods as recited in claim36, further including items that relate an ability a set of properties to generate income (See Gordon: [0531], the user may have an account set up to track billings, expenses, income, and/or all financially related affairs) and as rejected above under 35 U.S.C. § 103 as being unpatentable over Koperski in view of Gordon, and further in view of GRIMES and Fuchs.
Therefore claim 20 is rejected along the same rationale that rejected claim 36.

5.2. Claims 49-50, 14-15 and 31-32 are rejected under 35 U.S.C. § 103 as being unpatentable over
Koperski in view of Gordon, further in view of GRIMES and Fuchs, as applied to claims 1-13, 16-30, 33-48 and 51-57 above, and further in view of
Li et al.: " SELECTING CONTENT FOR PRESENTATION TO A USER OF A SOCIAL NETWORKING SYSTEM BASED ON A TOPIC ASSOCIATED WITH A GROUP OF WHICH THE USER IS A MEMBER ", (U.S. Application Publication US 20190012387 A1, filed July 10, 2017 and published January 10, 2019, hereafter "LI”).

As per claim 49, with respect to “training, by the computer system, a machine learning model to determine the relevant news items based on clusters of the news items generated when clustering the relevant news items according to the events in the relevant news items into the set of clusters based on the events such that the relevant news items about the same events are grouped together in the set of clusters”, Gordon teaches “determin[ing] the relevant news items based on clusters of the news items generated when clustering the relevant news items according to the events in the relevant news items into the set of clusters based on the events such that the relevant news items about the same events are grouped together in the set of clusters” (See Gordon: [0486], [0357], [01689], selecting an ad and/or content from a  group; the performance of said action or actions may result in the related content fitting in better with other content within a cluster; and an advertisement relating to a group of individuals, and the advertisement/content may relate to an establishment, an online 
However, Gordon does not explicitly teach that it is a training of a machine learning model, by the computer system, for the determining. 
On the other hand, as an analogous art on clustering content items, Li teaches training of a machine learning model, by the computer system, for the determining clustering the relevant news items according to the events in the relevant news items into the set of clusters (See [0020], the social networking system may train a machine-learning model to compute a similarity score for a content item based on correlations between the actions performed by the members of the groups and the topics associated with the groups and with the content items. Once the social networking system has trained the machine-learning model, the social networking system may use the model to compute a similarity score for a candidate content item based on one or more topics associated with the candidate content item and one or more topics associated with a group of which the viewing user is a member.).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Li’s teaching with Koperski in view of Gordon, further in view of GRIMES reference because Gordon is dedicated to prompting user input in response to the receipt of a news indication as indicia is displayed for allowing the transaction to occur, Koperski is dedicated to identifying news stories by generating clusters of related content items (news articles), GRIMES is dedicated to 

As per claim 50, Koperski in view of Gordon, and further in view of GRIMES, Fuchs and Li teaches the method of claim 36 further comprising:
training, by the computer system, a machine learning model to identify the   relevant news items based on the events in the news items that relate the ability for the set of operators to operate the set of properties using the clusters of the news items generated when clustering the relevant news items according to the events in the relevant news items into the set of clusters based on the events such that the relevant news items about the same events are grouped together in the set of clusters (See Li:[0020], the social networking system may train a machine-learning model to compute a similarity score for a content item based on correlations between the actions performed by the members of the groups and the topics associated with the groups and with the content items. Once the social networking system has trained the machine-


As per claims 14-15, the claims recite an information processing system comprising a computer system (See Koperski:  [0079], one or more computer systems); and a news information processor in the computer system, wherein the news information processor (See Koperski:  [0079], the content recommendation system 510 may be implemented as a "native" executable running on the CPU 503, here the CPU reads on the processor) is configured to perform the steps of the methods as recited in claims 49-50, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Koperski in view of Gordon, further in view of GRIMES, Fuchs and Li.
Therefore claims 14-15 are rejected along the same rationale that rejected claims 49-50, respectively.

As per claims 31-32, the claims recite an information processing system comprising a computer system (See Koperski:  [0079], one or more computer systems); a news ingestion layer in the computer system, wherein the news ingestion layer is  [0023], the content ingester 211 is interpreted the ingestion layer)); and a relevance layer in the computer systems, wherein the relevance layer (See Koperski:  [0079], the content recommendation system 510 may be implemented as a "native" executable running on the CPU 503, here the CPU reads on the relevance layer in the computer systems) is configured to perform the steps of the methods as recited in claims 49-50, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over Koperski in view of Gordon, further in view of GRIMES, Fuchs and Li.
Therefore claims 31-32 are rejected along the same rationale that rejected claims 49-50, respectively.
References
6.1. The prior art made of record:
A. U.S. Patent Application Publication US-20120254188-A1.
B. U.S. Patent Application Publication US-20180032997-A1.
C. U.S. Patent Application Publication US-20100106568-A1.
D. U.S. Patent Application Publication US-20190012387-A1.
H. U.S. Patent Application Publication US-20070265928-A1.
6.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
E. U.S. Patent Application Publication US-20120284275-A1.

G. U.S. Patent Application Publication US-20080301175-A1.
Conclusion
7.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours. 	
If attempts to reach the examiner by telephone unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 16, 2022